Citation Nr: 9933450	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-00 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to secondary service connection for a heart 
disorder.

2.  Entitlement to an increased evaluation for the veteran's 
service-connected seborrheic dermatitis of the face and chest 
to include actinic keratosis, currently rated 10 percent 
disabling. 

3.  Entitlement to an increased combined rating for Raynaud's 
syndrome, currently evaluated in combination as 20 percent 
disabling.  

4.  Entitlement to an increased evaluation for a low back 
disorder, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to May 1960 
and from September 1963 to December 1979.

The appeal arises from the November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, denying service connection for a 
heart disorder as secondary to service-connected 
hypertension; denying an increased rating for seborrheic 
dermatitis of the face and chest to include actinic keratosis 
of the forehead, currently rated 10 percent disabling; 
denying an increased rating for Raynaud's syndrome of both 
index fingers, rated noncompensably disabling; and granting 
an increased rating to 10 percent disabling for the veteran's 
service-connected low back disorder. 

In the course of appeal, the veteran testified at a personal 
hearing at the RO in May 1998.  A hearing officer decision 
was issued to the veteran accompanying a Supplemental 
Statement of the Case in August 1998.  Copies of the hearing 
transcript, Supplemental Statement of the Case, and hearing 
officer decision have been associated with the claims file.  

Also in the course of appeal, the RO in an October 1998 
decision assigned a 20 percent rating for Raynaud's syndrome 
of both index fingers from May 2, 1997 through January 11, 
1998, and separately rated the veteran's left and right index 
fingers for Raynaud's syndrome, granting a separate 10 
percent rating for the syndrome in each finger effective 
January 12, 1998.  


REMAND

In an August 1998 submission by the veteran (labeled by the 
veteran as a notice of disagreement, though the veteran's 
appeal to the Board as to the appealed issues was already 
perfected), the veteran informed that he had received 
treatment for his claimed disorders at both the VAMC 
Charleston and the VAMC Fayetteville, and contended that the 
Fayetteville records were not present in the claims file for 
consideration in the course of appeal.  Indeed, upon review 
of the claims file, the Board finds that copies of all the VA 
treatment records for recent years are not present within the 
claims file.  In particular, in September 1998 the veteran 
submitted a record of a January 1998 VA outpatient treatment 
which was not present in the claims file.  VA outpatient 
treatment records (up to August 1998) were present in the 
claims file prior to the veteran's submission of that record 
in September 1998.  Hence it is likely that the veteran is 
correct that all VA records of recent treatment for his 
claimed disabilities are not currently in the claims file.  
The VA has a continuing obligation to obtain all relevant and 
pertinent records, and a claimant does not have to request a 
particular record in order for the duty to assist to arise.  
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  Although the 
veteran has the burden of submitting evidence to support a 
claim, critical evidence may be in the control of the Federal 
Government.  In such situations, the VA should obtain that 
critical evidence.  Murphy v. Derwinski, 1 Vet.App. 78, 82 
(1990).  Further, medical records concerning a veteran which 
are in the VA's possession at the time a determination is 
made about his or her claim will be considered to be evidence 
which was in the record before the adjudicators at the time 
of the final decision, regardless of whether such records 
were actually before the adjudicators.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992), Damrel v. Brown, 6 Vet. 
App. 242 (1992).  Hence complete copies of the veteran's 
recent VA treatment records from both the VA Medical Center 
(VAMC) in Fayetteville, North Carolina, and the Ralph H. 
Johnson VA Medical Center in Charleston, South Carolina, must 
be obtained.  

Regarding the veteran's claim for secondary service 
connection for a heart disorder, the VA medical examiner in 
August 1997 found no evidence of a heart disorder upon 
examination and testing.  That examination did not 
demonstrate hypertensive heart disease or arteriosclerotic 
cardiovascular disease.  If the veteran were to develop 
either hypertensive or arteriosclerotic heart disease, the VA 
has consistently recognized that both are etiologically 
related to essential hypertension; the association is clear 
and beyond serious dispute.  However, in the current medical 
record as reflected by the claims file, neither of these 
types of heart disease have been found.  If no supporting 
evidence is presented of the existence of heart disease, no 
further examination is necessary to evaluate the veteran for 
a heart disorder as secondary to essential hypertension, as 
the recent August 1997 examination was sufficiently 
comprehensive on this point.  However, the veteran has 
testified at a May 1998 RO personal hearing that a treating 
physician at VAMC Fayetteville attributed his claimed 
numerous heart disorder symptoms - including episodes two or 
three times per week of throat sensations, heart flutters, 
and lightheadedness - to initial stages of hardening of the 
arteries due to his hypertension.  The examiner reportedly 
prescribed one aspirin per day for treatment.  However no 
record of such treatment is refected in the claims file.  
Further development with an additional VA examination must 
depend upon whether the veteran's reports of treatment are 
verified by medical records obtained upon remand.  

Regarding the veteran's claim of entitlement to an increased 
evaluation for seborrheic dermatitis of the face and chest to 
include actinic keratosis, an August 1997 VA examination was 
not adequate for rating the veteran's seborrheic dermatitis 
of the face and chest to include actinic keratosis.  The 
examiner commented on the etiology of the veteran's actinic 
keratosis, which is not relevant to the present inquiry into 
the level of disability of that already service-connected 
disorder.  A further VA examination is in order to address 
the claim.

The RO has misstated and erroneously applied the rating 
criteria applicable for Raynaud's syndrome under Diagnostic 
Code 7117.  In the course of the veteran's appeal the rating 
criteria for Raynaud's syndrome was changed, effective 
January 12, 1998.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  

Under the provisions of the Rating Schedule in effect prior 
to January 12, 1998, Raynaud's disease with occasional 
attacks of blanching or flushing warrants a 20 percent 
evaluation. Raynaud's disease with frequent vasomotor 
disturbances characterized by blanching, rubor and cyanosis 
warrants a 40 percent evaluation. Raynaud's disease with 
multiple painful, ulcerated areas warrants a 60 percent 
evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7117 (1997).

A note applicable to the prior Rating Schedule criteria 
provides that the schedular evaluations in excess of 20 
percent under Diagnostic Codes 7114, 7115, 7116, and 7117 are 
for application to unilateral involvements.  With bilateral 
involvements, separately meeting the requirements for 
evaluation in excess of 20 percent, 10 percent will be added 
to the evaluation for the more severely affected extremity 
only, except where the disease has resulted in an amputation.  
The resultant amputation rating will be combined with the 
schedular rating for the other extremity, including the 
bilateral factor, if applicable.  The 20 percent evaluations 
are for application to unilateral or bilateral involvement of 
both upper and lower extremities.  Diagnostic Code 7117.

Under the provisions of the Rating Schedule in effect January 
12, 1998, Raynaud's syndrome with characteristic attacks 
occurring one to three times per week warrants a 10 percent 
evaluation.  Raynaud's syndrome with characteristic attacks 
occurring four to six times a week warrants a 20 percent 
evaluation.  Raynaud's syndrome with characteristic attacks 
occurring at least daily warrants a 40 percent evaluation.  
Raynaud's syndrome with two or more digital ulcers and a 
history of characteristic attacks warrants a 60 percent 
evaluation.  A regulatory note provides that characteristic 
attacks consist of sequential color changes of the digits of 
one or more extremities lasting minutes to hours, sometimes 
with pain and paresthesias, and precipitated by exposure to 
cold or by emotional upsets.  These evaluations are for the 
disease as a whole, regardless of the number of extremities 
involved or whether the nose and ears are involved.  Hence 
the RO's assignment of a separate 10 percent rating for each 
of the veteran's index fingers based on the new rating 
criteria was incorrect.  The veteran's Raynaud's syndrome was 
not adequately evaluated upon recent VA examination in August 
1997 for assignment of a correct rating under the old and new 
rating criteria.  Hence re-examination by a VA medical 
examiner and thereafter re-evaluation by the RO are in order.

The veteran's claim for increased rating for a low back 
disorder requires reexamination to comply with DeLuca v. 
Brown, 8 Vet.App. 202 (1995), in which the United  States 
Court of Veterans Appeals (Court) held that in evaluating a 
service-connected disability, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  These were not adequately considered 
in the VA examination in August 1997.  Therefore the Board 
finds that further development of this claim for an increased 
rating for a low back disorder is required.  

The case is therefore REMANDED to the RO for the following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received since January 1997 for 
his disorders for which a claim is 
presently on appeal, and that he furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  In particular, 
VA treatment records from both the VAMC 
in Fayetteville, North Carolina, and the 
VAMC in Charleston, South Carolina, must 
be obtained.

2.  The veteran should be afforded a 
special VA dermatology examination to 
determine the nature and extent of his 
seborrheic dermatitis of the face and 
chest to include actinic keratosis.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
prior to the examination, and the 
examiner must review these prior to the 
examination.  All clinical findings 
should be reported in detail.  The 
following should be addressed:  Whether 
there is exfoliation, exudation, or 
itching involving an exposed or extensive 
area; whether there is exudation or 
constant itching, with extensive lesions, 
or marked disfigurement; whether there is 
ulceration or extensive exfoliation or 
crusting, and systemic or nervous 
manifestations, or exceptional 
repugnance.   

3.  The veteran should be afforded a 
special VA examination to determine the 
nature and extent of his Raynaud's 
syndrome of both index fingers. The 
claims folder and a copy of this remand 
must be made available to the examiner 
prior to the examination, and the 
examiner must review these prior to the 
examination.  All clinical findings 
should be reported in detail.   The 
examiner should ascertain whether the 
veteran suffers from characteristic 
attacks, with sequential color changes of 
the digits of one or more extremities 
lasting minutes to hours, sometimes with 
pain and paresthesias, and precipitated 
by exposure to cold or by emotional 
upsets.  The examiner should also 
ascertain the frequency of such attacks, 
specifically whether they occur one to 
three times per week, or four to six 
times per week, or at least daily.  The 
examiner should ascertain whether there 
are digital ulcers due to Raynaud's 
syndrome with a history of characteristic 
attacks, and if so, specify the number 
and location of these ulcers, and whether 
or not the ulcerated areas are painful.  
The examiner should also assess whether 
the veteran has occasional attacks of 
blanching or flushing due to Raynaud's 
syndrome; or whether he has frequent 
vasomotor disturbances of the syndrome 
characterized by blanching, rubor, and 
cyanosis due to Raynaud's syndrome.  The 
examiner should also specify whether 
ascertained symptoms of Raynaud's 
syndrome are present in one or both index 
fingers, and which, if any, other 
locations are affected by such symptoms.  

4.  The veteran should be afforded a 
special VA orthopedic examination to 
determine the degree of severity of his 
service-connected low back disorder.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
prior to the examination.  All clinical 
findings pertaining to the low back 
disorder should be reported in detail.  
The examiner should conduct range of 
motion testing of the lumbar spine, 
specifying the range of motion in 
degrees, and comment as to whether there 
is slight, moderate, or severe limitation 
of motion of the lumbar spine.  The 
examiner should also comment as to 
whether there is muscle spasm on extreme 
forward bending and/or loss of lateral 
spine motion, unilaterally, in a standing 
position.  The examiner should also 
comment as to whether the lumbar spine 
exhibits listing to the opposite side, a 
positive Goldthwaite's sign, marked 
limitation of forward bending in a 
standing position, loss of lateral spine 
motion with osteoarthritic changes, 
narrowing or irregularity of the joint 
space and abnormal mobility on forced 
motion.  The examiner should also comment 
on the effects of the disorder upon the 
veteran's ordinary activity and how the 
pain impairs him functionally, 
particularly in the work- place, 
specifically, the degree of functional 
loss, if any, resulting from pain on 
undertaking motion, weakened movement, 
excess fatigability, or incoordination, 
as contemplated by DeLuca and the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1998), as applicable.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review 
before the examination. 

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed.  An 
additional VA examination addressing the 
issue of service connection for a heart 
disorder secondary to service-connected 
hypertension should be obtained only if 
the RO deems this warranted, including 
based on additional evidence obtained.  

6.  The RO should then readjudicate the 
appealed issues.  If any determination 
remains to any extent adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data, to ensure due process of law, and 
to comply with a precedent decision of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


